Name: 86/336/EEC: Commission Decision of 24 June 1986 approving an addendum to the programme relating to seeds and propagating material in France pursuant to Council Regulation (EEC) No 355/77 (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  management;  marketing
 Date Published: 1986-07-24

 Avis juridique important|31986D033686/336/EEC: Commission Decision of 24 June 1986 approving an addendum to the programme relating to seeds and propagating material in France pursuant to Council Regulation (EEC) No 355/77 (Only the French text is authentic) Official Journal L 201 , 24/07/1986 P. 0043*****COMMISSION DECISION of 24 June 1986 approving an addendum to the programme relating to seeds and propagating material in France pursuant to Council Regulation (EEC) No 355/77 (Only the French text is authentic) (86/336/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural and fishery products are processed and marketed (1), as last amended by Regulation (EEC) No 3827/85 (2), and in particular Article 5 thereof, Whereas on 28 November 1985 the French Government forwarded an addendum to the programme approved by Commission Decision 80/1316/EEC (3), relating to a programme for seeds and propagating material and on 8 April 1986 submitted supplementary information; Whereas the purpose of this addendum is to permit the rationalization, modernization and extension of facilities for the treatment, analysis, packing and marketing of seeds and propagating material in order to meet the demands of the market, to improve the profitability of the sector and upgrade the products; whereas it therefore constitutes a programme within the meaning of Article 2 of Regulation (EEC) No 355/77; Whereas the information relating to harvesting equipment contained in the programme is insufficient to justify a favourable decision pursuant to Article 5 (2) of Regulation (EEC) No 355/77; Whereas the addendum contains sufficient information, as required in Article 3 of Regulation (EEC) No 355/77, to show that the objectives of Article 1 of the Regulation can be achieved in respect of seeds and propagating material; whereas the estimated time required for execution of the addendum does not exceed the limits laid down in Article 3 (1) (g) of the Regulation; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The addendum to the programme relating to seeds and propagating material forwarded by the French Government pursuant to Regulation (EEC) No 355/77 on 28 November 1985 concerning which supplementary information was submitted on 8 April 1986 is hereby approved, with the exception of the part relating to investment in harvesting equipment. Article 2 This Decision is addressed to the French Republic. Done at Brussels, 24 June 1986. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 51, 23. 2. 1977, p. 1. (2) OJ No L 372, 31. 12. 1985, p. 1. (3) OJ No L 380, 31. 12. 1980, p. 9.